          Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 1 of 46 Page ID #:54
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original     ‫ ܆‬Duplicate Original

             LODGED
      CLERK, U.S. DISTRICT COURT      UNITED STATES DISTRICT COURT
                                                                                                          FILED
                                                                                               CLERK, U.S. DISTRICT COURT
      9/21/2020                                          for the
   CENTRAL DISTRICT OF CALIFORNIA
                  jb
    BY: ____________BB______ DEPUTY         Central District of California                      September 21, 2020

 United States of America,
                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                              BY: ___________________ DEPUTY
                    v.
                                                                                      2:20MJ4508-Duty
                                                                   Case No.
 BENJAMIN JONG REN HUNG,

                    Defendant


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Beginning on or about December 26, 2017, and continuing through the present, in the county of Los Angeles in

the Central District of California, the defendant(s) violated:

           Code Section                                            Offense Description

           18 U.S.C. § 371                                         Conspiracy

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                /s/
                                                                                Complainant’s signature

                                                                           Diamond Outlaw, Special Agent
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                   September 21, 2020
                                                                                      Judge’s signature

 City and state: Los Angeles, California                             Hon. Paul L. Abrams, U.S. Magistrate Judge
                                                                                 Printed name and title
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 2 of 46 Page ID #:55




                               AFFIDAVIT

I, DIAMOND OUTLAW, being duly sworn, declare and state as

follows:

                    I.   PURPOSE OF THE AFFIDAVIT
     1.    This affidavit is made in support of a criminal

complaint against and arrest warrant for BENJAMIN JONG REN HUNG

(“HUNG”) for a violation of 18 U.S.C. § 371 (Conspiracy to

Transport Firearms Interstate and Make a False Statement in

Acquisition of Firearms).

     2.    This affidavit is also made in support of an

application for a warrant to search the following premise:

                                              (the “SAN MARINO

RESIDENCE”), as described more fully in Attachment A, which is

incorporated herein by reference, for evidence, fruits and

instrumentalities of violations of the following statutes, as

described more fully in Attachment B, which is also incorporated

herein by reference: 18 U.S.C. § 231 (Civil Disorders);

18 U.S.C. § 245(b) (Federally Protected Activities); 18 U.S.C.

§ 249 (Hate Crime Acts); 18 U.S.C. § 371 (Conspiracy); 18 U.S.C.

§ 2101 (Anti-Riot Act); and 18 U.S.C. § 922(a)(3) (Interstate

Transport of Firearms); 18 U.S.C. § 922(a)(6) (False Statement

in Acquisition of Firearms) (collectively, the “Subject

Offenses”).

     3.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.          This

affidavit is intended to show merely that there is sufficient


                                    1
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 3 of 46 Page ID #:56




probable cause for the requested warrants and does not purport

to set forth all of my knowledge of or investigation into this

matter.   Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only with original

typographical errors and all dates and times are approximate.

                     II.   BACKGROUND OF AFFIANT
     4.    I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since May 2017.

I am currently assigned to the Los Angeles Division’s Civil

Rights Squad.   I attended 21 weeks of New Agent Training at the

FBI Academy in Quantico, Virginia.       During my career as an FBI

Special Agent, I have participated in multiple investigations

regarding hate crimes, misconduct under color of law, and fraud

against the government.     Through my training and experience with

the FBI, I have learned and used a variety of investigative

techniques and resources, including surveillance, undercover

operations, subpoenas, search warrants, evidence seizures, and

telephone toll analysis.     During my time at the FBI, I have

participated in the execution of multiple search warrants,

including search warrants executed at physical residences in

cases involving threats of violence.

                   III. SUMMARY OF PROBABLE CAUSE

     5.    As detailed below, on May 31, 2020, HUNG intentionally

drove his Dodge Ram truck adorned with flags associated with

right-wing extremist groups into a crowd of individuals

peacefully protesting against racial injustice in police


                                    2
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 4 of 46 Page ID #:57




practices on a street in Pasadena, California.         The victims were

forced to run out of the way to avoid being struck.         Pasadena

Police Department (“PPD”) officers arrested HUNG at the scene of

the incident for attempted assault with a deadly weapon and

found in his truck a loaded semiautomatic handgun, multiple

loaded high-capacity magazines, an 18-inch machete, $3,200 in

cash, a long metal pipe, and a megaphone.

        6.   HUNG acquired the handgun he possessed during the

protest from a friend, C       F          (“F        ”), who purchased

the firearm for HUNG in Oregon and then transported it to Lodi,

California for HUNG.     When F          purchased the firearm, he

falsely represented that he was the actual transferee of the

gun, rather than HUNG.     HUNG then kept the firearm at the SAN

MARINO RESIDENCE prior to bringing it to the protest on May 31,

2020.

        7.   In addition to the firearm HUNG obtained unlawfully

from F         , HUNG purchased and then transported at least

three firearms from Oregon to Lodi, California in March 2020.
HUNG also amassed other firearms and tactical equipment from

suppliers throughout the United States and used his family’s

vineyard in Lodi, California as a training camp to prepare to

engage in civil disorders.     As detailed below, HUNG communicated

frequently with associates about creating this tactical training

camp and firearms range at his family’s vineyard in Lodi,

California, and his intent to use the firearms in preparation

for civil disorders.




                                    3
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 5 of 46 Page ID #:58




                        IV.     LEGAL BACKGROUND

          Civil Disorders
     8.     Title 18, United States Code, Section 231(2) (Civil

Disorders) provides, in pertinent part:

     Whoever transports or manufactures for transportation
     in commerce any firearm, or explosive or incendiary
     device, knowing or having reason to know or intending
     that the same will be used unlawfully in furtherance
     of a civil disorder . . . shall be fined under this
     title or imprisoned not more than five years, or both.

     9.     Title 18, United States Code, Section 232(1) defines a

Civil Disorder as “any public disturbance involving acts of

violence by assemblages of three or more persons, which causes

an immediate danger of or results in damage or injury to the

property or person of any other individual.”

          Civil Rights Crimes
     10.    Title 18, United States Code, Section 245(b) provides,

in pertinent part:

     Whoever, whether or not acting under color of law, by
     force or threat of force willfully injures,
     intimidates or interferes with, or attempts to injure,
     intimidate or interfere with . . . any person because
     of his race, color, religious or national origin and
     because he is or has been . . . participating in or
     enjoying any benefit, service, privilege, program,
     facility or activity provided or administered by any
     State or subdivision thereof; or any citizen because
     he is or has been, or in order to intimidate such
     citizen from lawfully aiding or encouraging other
     persons to participate, without discrimination on
     account of race, color, religion or national origin
     . . . participating lawfully in speech or peaceful
     assembly opposing any denial of the opportunity to so
     participate . . . shall be fined under this title or
     imprisoned not more than one year, or both; and if
     . . . such acts include the use, attempted use, or
     threatened use of a dangerous weapon . . . shall be



                                     4
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 6 of 46 Page ID #:59



     fined under this title, or imprisoned not more than
     ten years, or both.

     11.   Title 18, United States Code, Section 249 provides, in

pertinent part:

     Whoever, whether or not acting under color of law,
     willfully causes bodily injury to any person or,
     through the use of fire, a firearm, a dangerous weapon
     . . . attempts to cause bodily injury to any person,
     because of the actual or perceived race, color,
     religion, or national origin of any person . . . shall
     be imprisoned not more than 10 years, fined in
     accordance with this title, or both.
       Anti-Riot Act
     12.   Title 18, United States Code, Section 2101 provides,

in pertinent part:

     Whoever travels in interstate or foreign commerce or
     uses any facility of interstate or foreign commerce
     . . . with intent . . . to commit any act of violence
     in furtherance of a riot . . . and who either during
     the course of any such travel or use or thereafter
     performs or attempts to perform any other overt act
     for any purpose specified in subparagraph (A), (B),
     (C), or (D) of this paragraph—shall be fined under
     this title, or imprisoned not more than five years, or
     both.

A “riot” is defined as:

     A public disturbance involving (1) an act or acts of
     violence by one or more persons part of an assemblage of
     three or more persons, which act or acts shall constitute a
     clear and present danger of, or shall result in, damage or
     injury to the property of any other person or to the person
     of any other individual or (2) a threat or threats of the
     commission of an act or acts of violence by one or more
     persons part of an assemblage of three or more persons
     having, individually or collectively, the ability of
     immediate execution of such threat or threats, where the
     performance of the threatened act or acts of violence would
     constitute a clear and present danger of, or would result
     in, damage or injury to the property of any other person or
     to the person of any other individual.



                                    5
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 7 of 46 Page ID #:60



       Interstate Transport of Firearms
     13.   Title 18, United States Code, Section 922(a)(3)

provides, in pertinent part, that it shall be unlawful:

     for any person, other than a licensed importer,
     licensed manufacturer, licensed dealer, or licensed
     collector to transport into or receive in the State
     where he resides (or if the person is a corporation or
     other business entity, the State where it maintains a
     place of business) any firearm purchased or otherwise
     obtained by such person outside that State, except
     that this paragraph (A) shall not preclude any person
     who lawfully acquires a firearm by bequest or
     intestate succession in a State other than his State
     of residence from transporting the firearm into or
     receiving it in that State, if it is lawful for such
     person to purchase or possess such firearm in that
     State, (B) shall not apply to the transportation or
     receipt of a firearm obtained in conformity with
     subsection (b)(3) of this section, and (C) shall not
     apply to the transportation of any firearm acquired in
     any State prior to the effective date of this chapter.

       False Statement in Acquisition of Firearm
     14.   Title 18 United States Code, Section 922(a)(6)
provides, in pertinent part, that it shall be unlawful:

     for any person in connection with the acquisition or
     attempted acquisition of any firearm or ammunition
     from a licensed importer, licensed manufacturer,
     licensed dealer, or licensed collector, knowingly to
     make any false or fictitious oral or written statement
     or to furnish or exhibit any false, fictitious, or
     misrepresented identification, intended or likely to
     deceive such importer, manufacturer, dealer, or
     collector with respect to any fact material to the
     lawfulness of the sale or other disposition of such
     firearm or ammunition under the provisions of this
     chapter.




                                    6
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 8 of 46 Page ID #:61




                  V.    STATEMENT OF PROBABLE CAUSE

         HUNG Seeks Out and Attempts to Assault Black Lives Matter
         Protestors in Pasadena, California

           1.   On May 31, 2020, Peaceful Protestors Took to the
                Streets of Pasadena, California, to Protest
                Racial Injustice
     15.   After the death of George Floyd at the hands of the

police in Minneapolis, Minnesota on May 26, 2020, widespread

protests erupted across the nation, including in the Central

District of California.     Local media stations covered the daily

and nightly protests extensively, including displaying images

from the protests and their general locations.

     16.   On Sunday, May 30, 2020, according to news reports

from Pasadena Now, 1 a local news outlet, more than 100

demonstrators gathered and marched peacefully in Old Pasadena in

a protest against the police killing of George Floyd.          The

protestors gathered in Old Pasadena, at the intersection of Fair

Oaks Avenue and Colorado Boulevard.       Protesters could be heard

chanting phrases like “I can’t breathe,” in reference to George

Floyd’s final words, and “Black Lives Matter.”         The crowd

marched for an hour and eventually dispersed peacefully.




     1 Pasadena Now’s coverage of the May 30, 2020, protests is
available here: https://www.pasadenanow.com/main/peaceful-
demonstration-in-old-pasadena-protested-death-of-george-floyd/


                                    7
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 9 of 46 Page ID #:62




     17.   On Monday, May 31, 2020, according to news reports

from Pasadena Now, 2 nearly 100 protestors returned to Old
Pasadena again to march in peaceful protest of George Floyd’s

death.   The crowd began at a park and marched down Fair Oaks

Avenue, forming a square at the intersection of Fair Oaks Avenue

and Orange Grove.    According to news reports, the marchers

“chanted, danced, and held the intersection for about 10-15

minutes” before continuing down Fair Oaks Avenue and forming

another square at Colorado Avenue.       Pictures from the protest

reflect a racially diverse crowd carrying signs with phrases

like “Black Lives Matter,” “Justice for George,” and the phrase

“Police Brutality” with a circle drawn around it and a line

through it.   Below is a photograph from the protest as reported

by Pasadena Now.    Visible in the photograph are signs that read:

“Black Lives Matter” and “Let Us Breath.”




     2 Pasadena Now’s coverage of the May 31, 2020, protests is
available here: https://www.pasadenanow.com/main/protesters-
march-again-in-pasadena/


                                    8
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 10 of 46 Page ID #:63




     18.   In addition to local news coverage of the protests,

bystander videos, witness interviews, and social media posts

also indicate that the protest on May 31, 2020, in Pasadena was

a peaceful assembly of individuals protesting racial injustice

in response to the killing of George Floyd.         There were no

reports of looting by the protestors who assembled at the corner

of Fair Oaks Avenue and Colorado in Pasadena on the afternoon of

May 31, 2020, or confrontations with law enforcement by that

group, and the police did not arrest any of the protestors in

that group for their conduct that afternoon.

           2.    HUNG Intentionally Drove His Truck into the
                 Protestors
     19.   According to my review of PPD records, on May 31,

2020, PPD Sergeant Buchholz was driving an unmarked police car

in the Old Town area of Pasadena, California, where the large

protest described above was occurring.        At approximately 4:45

p.m., Sergeant Buchholz estimated that a crowd of approximately

150 protestors had gathered in the intersection of Colorado

Boulevard and Fair Oaks Avenue.       Sergeant Buchholz then saw a

large white truck driving west along Colorado Boulevard toward

the protestors in the intersection.       (HUNG was later identified

as the driver of the truck and HUNG’s wife, E            S     (“S    ”),

was later identified as the passenger.)

     20.   According to the PPD reports, witness interviews, and

video of the incident taken by bystanders, HUNG’s truck came to

a stop behind three to four other cars each waiting to slowly

make U-turns because it was clear that the intersection was



                                    9
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 11 of 46 Page ID #:64




blocked by protestors.     Instead of turning around, however, HUNG

blared a loud train-like horn, causing the cars in front of his

truck to move out of the way.      Sergeant Buchholz then saw the

truck accelerate rapidly as it drove toward the crowd, and he

saw the protestors, including two plain clothes PPD detectives,

sprint out of the truck’s way to avoid being run over.

     21.   According to bystander video and surveillance footage

from a nearby store, HUNG acted without provocation.          None of

the demonstrators antagonized HUNG or interacted with the truck

before HUNG drove into the crowd, although several protestors

appeared to chase after HUNG’s truck as he accelerated through

the intersection.    The videos also show HUNG accelerate toward

the intersection, causing demonstrators to run out of the way to

avoid being struck, reflected in the below image from a

bystander video:




                                    10
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 12 of 46 Page ID #:65




     22.   Based on my review of video footage of the incident

and witness interviews, the subject matter of the protest would

have been readily apparent to HUNG as he approached the crowd.

In addition to the signs described above, and the general media

attention in the local news about the subject matter of the

protests that particular weekend, security footage from a nearby

bar shows that HUNG had the driver’s side window down and was

waving his hand out the window as he approached the

intersection.    Although that video does not have audio, other

videos taken by bystanders reflect a loud but peaceful group

audibly shouting “black lives they matter here” in the moments

before HUNG drove into the crowd.

     23.   After HUNG drove into the crowd of peaceful

protestors, PPD officers pulled HUNG over and detained HUNG and

the only passenger, S      .   According to PPD video recordings,

while being commanded to exit the truck and being placed in

handcuffs, HUNG spontaneously said that he felt threated by the

protestors, who he claimed had been throwing items at his truck
while he attempted to leave the area.        (None of the video

footage or witness interviews I have seen support HUNG’s claim

that the protestors threw items at his truck before he drove

into the intersection.)

     24.   PPD arrested HUNG for attempted assault with a deadly

weapon and the truck was impounded and searched. 3        In the truck,

     3 HUNG was charged with a misdemeanor violation of carrying
a loaded firearm in violation of California Penal Code
§ 25850(a) in Los Angeles County Superior Court, Case No.



                                    11
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 13 of 46 Page ID #:66




officers found a black fanny pack that contained a loaded Glock

26 9mm semiautomatic handgun bearing serial number BBMM205 (“the

Glock 26”) with a 17-round magazine. 4      The fanny pack also

contained a second loaded 15-round magazine, a trigger guard,

and a flashlight.    Also in the truck, officers found an 18-inch

machete, a backpack containing $3,200 in cash, an 18-inch long

metal pipe, and a megaphone.      The pipe was wedged between the

driver’s seat and the backseat, such that it was easily

accessible to HUNG as he drove the truck.

     25.   According to bystander video and witness interviews,

HUNG’s truck was very distinctive.       The truck, a white Dodge Ram

2500, bore an Oregon license plate that read, “WAR R1G.” 5          It was

also modified with an elevated suspension, large tires, and an

enhanced exhaust pipe, which expelled a large plume of black

smoke as it accelerated into the crowd.        At the time of the

incident, the truck was also flying three large flags: (1) a

“Thin Blue Line” flag; (2) a Gadsden “Don’t Tread on Me” yellow

flag; and (3) an original 13 states “Betsy Ross” American flag.

     26.   Based on my training and experience investigating

civil rights violations, I am aware that:


0PD01751. HUNG is scheduled to make his initial appearance on
September 29, 2020.
     4 As described further herein, the Glock 26 was registered
to F       .
     5 According to Oregon Department of Motor Vehicles records,
the truck is registered to the Four Seasons Garden RV Resort in
Bend, Oregon. According to Oregon Secretary of State records,
the registered owner of the Four Seasons Garden RV Resort is
C     H    (“C    ”), and the manager is I     H    (“I    ”).
According to basic Internet searches and law enforcement
database records, C     and I     are HUNG’s parents.


                                    12
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 14 of 46 Page ID #:67




             a.     The “thin-blue-line” flag is a modified version

of the American flag that is black and white with a prominent

horizontal blue line.      The flag has been used to demonstrate

support for police officers, who are sometimes referred to as

the “thin blue line.”       The Gadsden flag is a yellow flag with an

image of a snake and the words “DON’T TREAD ON ME.”          The Betsy

Ross flag is an early version of the American flag with thirteen

alternating red-and-white stripes and a dark blue square in the

upper left corner containing thirteen white stars arranged in a

circle.

             b.     Some far-right extremist groups have used all

three flags at and in advertisements for demonstrations,

including at the Unite the Right rally in Charlottesville,

Virginia in August 2017.      The Unite the Right rally was

organized by several white-supremacist groups, including the

neo-Nazi organizations and the Ku Klux Klan.

             c.     Far-right militia groups, including the “Three

Percenters” organization have also used the Gadsden and Betsy
Ross flags.       The Three Percenters is a far-right militia and

paramilitary group with chapters nationwide whose members pledge

to engage in protest and armed resistance against perceived

attempts to curtail constitutional rights.        Their official flag

is the Betsy Ross flag with three “I”s in the middle of the

stars, and they have also been known to display the Gadsden

flag.     The flag on HUNG’s truck did not have the three “I”s in

the middle; however, as detailed below, HUNG is depicted in a




                                    13
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 15 of 46 Page ID #:68




photograph wearing clothing bearing the Three Percenters’

version of the Betsy Ross flag.

           3.    HUNG Surveilled the Area before the May 31, 2020,
                 Assault in an Apparent Effort to Locate the
                 Protestors
     27.   According to witness interviews and social media

reports, several individuals recalled seeing what appeared to be

the same truck as the one HUNG drove into the crowd of protests

earlier in the weekend.

     28.   After news reports showing HUNG’s truck driving into

the protestors on May 31, 2020, an Instagram user posted a video

s/he had taken the night before while protesting in downtown

Pasadena that was then shared on Twitter.        The video from May

30, 2020, depicted a white truck matching HUNG’s with the same

distinct flags rapidly accelerating and spewing an excessive

amount of exhaust fumes onto the video-taker near a street

corner in Pasadena.     The truck’s passenger is visible in the

video and appears to be male, but has not been identified.

     29.   The FBI has identified and interviewed the user who

took the video, who confirmed that s/he was in Pasadena the

night of May 30, 2020, to protest George Floyd’s death.           The

witness indicated that s/he had been in the area of Fair Oaks

and Colorado with a large peaceful protest for several hours,

but that after the crowd dispersed s/he decided to stay on the

street corner holding a sign that said “it’s our duty to fight

for freedom” with his/her two friends.        The witness saw a large

white truck resembling HUNG’s with the same three distinct flags

on the back drive past the corner, but then slow down and do a


                                    14
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 16 of 46 Page ID #:69




U-turn to come back to the intersection where s/he was standing.

The witness described the driver of the truck as an Asian male

with short hair, and indicated that there were two other men in

the car.    When the traffic light turned green, HUNG’s truck sped

off and “coal rolled” him/her, as explained below.          The truck

then appeared to do another U-turn, and the witness and his/her

friends fled to a nearby parking garage and decided to leave

because they were scared.      Based on my training and experience

and knowledge of this investigation, “coal rolling” refers to

intentionally rapidly accelerating a car or truck in order to

spew an excessive amount of exhaust fumes at a targeted person

or item.

     30.    Google records for a Google account operated by HUNG,

obtained pursuant to a federal search warrant issued by the

Honorable Rozella A. Oliver, United States Magistrate Judge on

September 1, 2020, in Case No. 2:20-MJ-4157, show that HUNG

watched a YouTube video in November 2019 called, “Rolling Coal

on Protestors (BlackLivesMatter, Trump Haters, Tree Huggers),”
which depicts large trucks spewing fumes on protestors.           During

the video, one of the drivers of a truck can be heard jokingly

saying “I like when there’s white people at a black lives matter

protest.”

     31.    T-Mobile cell-site records, obtained pursuant to a

federal search warrant issued by the Honorable Gail Standish,

United States Magistrate Judge on June 30, 2020, in Case No.

2:20-MJ-3043, show that HUNG’s cell phone was located in the Old

Town Pasadena area on the evening of May 30, 2020, and the


                                    15
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 17 of 46 Page ID #:70




afternoon of May 31, 2020.      Specifically on May 30, 2020, HUNG’s

cell phone pinged at locations in Pasadena, California, near the

area of the protestors between 8 and 9 p.m. and again between

approximately 10 and 11:30 p.m.       In between, HUNG’s cell phone

pinged in downtown Los Angeles, another area where protests were

occurring that weekend.

     32.   The FBI also interviewed a witness who worked security

at a building near the area of the protests on May 31, 2020.

This witness recalled seeing a truck resembling HUNG’s on the

nights of both May 29 and May 30, 2020, in the same area as the

protests near Fair Oaks Boulevard and Colorado Avenue.          On the

night of May 29, 2020, the truck’s passenger asked the witness

where to find protests in Pasadena and how to access the crowds.

The witness identified both the driver and the passenger as

Caucasian males wearing dark hats.       T-Mobile cell-site records

do not place HUNG’s cell-phone in Old Town Pasadena on the night

of May 29, 2020.

     33.   HUNG and S      also communicated with their associates
the weekend of the protests and bragged about their efforts to

assault protestors.     Specifically, I have reviewed the following

Apple records obtained pursuant to a federal search warrant: 6

     6 PPD officers seized an Apple iPhone from HUNG during his
arrest. After HUNG’s release from PPD custody, the iPhone was
returned to HUNG. On June 30, 2020, the Honorable Gail
Standish, United States Magistrate Judge, issued a search
warrant for HUNG’s Apple iCloud account, in case number 2:20-MJ-
3044. According to Apple records, the Apple iCloud account
associated with the email address                    and the
phone number              is registered to “BENJAMIN HUNG.”
According to T-Mobile records, the telephone number



                                    16
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 18 of 46 Page ID #:71




             a.   On May 28, 2020, an associate of HUNG’s, M

G         (“G        ”) 7 texted HUNG, S     , and several other

associates that “[t]hey got Antifa 8 lighting the windows and

burning stuff,” to which another associated replied 40 minutes

later with “Black lives matter at it again!”         The next day, HUNG

asked the group if they were “trying to come by nest?” which as

explained below I believe is a reference to the SAN MARINO

RESIDENCE.

           b.     Later in the day on May 29, 2020, after T-Mobile

cell-site records placed his phone in downtown Los Angeles,

California, in the same vicinity as where major protests were

occurring, HUNG sent a text message to this same group of

associates stating, “Antifa has been avoiding me or something.

I can never seem to find them when I’m out war rigging??”           The

associate replied, “they hear the war rig coming and want no

fucking part mi liege.”     Based on my training and experience and

facts developed in this investigation, I believe “war rigging”



is subscribed to ICM Resources Inc. with an address of
                        A, San Marino, California, 91108.
According to the California Secretary of State, ICM Resources
Inc. is a company registered to HUNG’s dad, I     H   , at the
same address.
     7 The phone number that sent the text is identified in
HUNG’s contacts as “M       G       ,” and the same number is
also identified on Experian records as being in the name of
“M       G       .”
     8 Based on my training and experience, I am aware that
Antifa is a left-wing political movement in the United States
that has been associated with both violent and nonviolent action
in support of a wide variety of issues. During the George Floyd
protests, many news reports covered allegations that individuals
and groups associated with Antifa were involved in organizing
the protests.


                                    17
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 19 of 46 Page ID #:72




refers to HUNG’s attempts to use his truck, with the license

plate “WAR R1G,” to assault demonstrators.

           c.    On May 31, 2020, a few hours before HUNG drove

through the crowd of protestors, an associate of HUNG’s sent a

photograph to HUNG and others, including one phone number saved

in HUNG’s account as “E        ” and which law enforcement databases

identify as belonging to S       , showing what appears to be

protestors blocking traffic on a highway.        S     replied, “That’s

why you don’t stop on the freeway for these people and have a

gun,” and then added “If they try this on my car, I’m running

them over.”

     34.   Apple records for HUNG’s account also included a

photograph of HUNG wearing a “Three Percenter” tank top, with

the Betsy Ross flag with three “I’s” surrounded by thirteen

stars, and flexing his left arm in a manner like a body builder:




                                    18
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 20 of 46 Page ID #:73



          HUNG Amassed Firearms and Other Tactical Equipment from
          Out of State to Circumvent California Gun Laws and
          Prepare to Engage in Civil Disorders

     35.      As detailed below, based on my review of public

databases, witness interviews, cell-site information, and

PayPal, Wells Fargo, and iCloud records, I believe HUNG resides

in two locations in California: (1) the SAN MARINO RESIDENCE,

and (2) a residence located at

                     (“Lodi Residence”).   HUNG also frequently

visits his family’s vineyard located at

                            (the “Lodi Vineyard”). 9   HUNG also travels

to Oregon periodically to visit his family’s RV Resort and other

properties, but does not appear to maintain a residence in

Oregon.

              1.    HUNG Acquired the Firearm that He Possessed
                    During His Assault on the Protestors Through an
                    Associate, Who Illegally Purchased the Firearm
                    for HUNG in Oregon and Transported the Firearm to
                    California for HUNG
     36.      According to ATF records, the Glock 26 found in HUNG’s

truck after he drove through the protestors was registered to

F         .   Based on my review of text messages, F              is a

friend of HUNG’s and an employee at the Hung family RV park in

Bend, Oregon.      ATF records indicate that F           purchased the

Glock 26 at Tillamook Sporting Goods in Bend, Oregon, on

December 26, 2017.      Tillamook Sporting Goods records indicate

that F             acquired two firearms that day: the Glock 26, and

     9 The Lodi Residence and the Lodi Vineyard are located
within the Eastern District of California. An application to
search the Lodi Residence and the Lodi Vineyard is being filed
concurrently herewith in the Eastern District of California.


                                    19
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 21 of 46 Page ID #:74




a 9mm Glock 43 semiautomatic pistol bearing serial number

BCFU215 (the “Glock 43”).

     37.    I know from my training and experience and

conversation with law enforcement that, when purchasing

firearms, federal law requires the completion of ATF Form 4473,

which documents the firearms transaction and requires the

purchaser to make several representations under penalty of

criminal prosecution.     One of the required representations is

that the person acquiring the firearm is the “actual

transferee/buyer of the firearm(s) listed on this form.”           When

purchasing the Glock 26 and the Glock 43 on December 26, 2017,

F          checked “yes” next to this question.       F         then

signed his name under a warning that checking yes to that

question if he is not the actual transferee/buyer “is a crime

punishable as a felony under Federal law.”

     38.    Based on my training and experience, my knowledge of

firearms restrictions, and my conversations with other law

enforcement officers, I am aware that California is often
perceived as having more restrictive gun laws than other states.

For example, California requires the registration of all firearm

purchases within the state, whereas Oregon does not.          Oregon

does not maintain a statewide database recording who has

purchased firearms in the state, whereas California does.

California also has a 10-day waiting period before someone can

purchase a firearm, which effectively means that a person cannot

walk into a firearms store and purchase a gun the same day.




                                    20
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 22 of 46 Page ID #:75




Oregon does not have this waiting period and permits same-day

purchases of firearms.

     39.    On December 26, 2017, the same day F              purchased

the firearms in Oregon, Apple records for HUNG’s iCloud account

show that HUNG and F             communicated about F          ’s plans

to go to the gun shop.     F          messaged HUNG, “I’m in gonna

check out the pistols.”        HUNG responded, “Nice. You still in

guns? Or are you haircut started?”        F         then replied “Hair

brotha.”

     40.    Approximately one week later, on January 2, 2018,

F          sent HUNG text messages seeking out ammunition and

indicating that F           was likely at the Lodi Vineyard.

F          asked HUNG if he had “any 9mm ammunition laying

around?” and HUNG responded that if F               was “at the

vineyard . . . there should be some 9mm in the closet of my room

there where the ammo is.”        HUNG was not sure if there was any

ammunition left, but if not, he assured F               that he “got

9mm here in Pasadena,” and that he would “put more in Lodi.” 10
From my training and experience and facts developed in this

investigation, I believe that HUNG was discussing storing 9mm

ammunition at the Lodi Vineyard, when HUNG references having

“9mm” at the “vineyard.”

     41.    On January 3, 2018, HUNG wrote to F              to ask

“where are my pistols at?”       F        responded, “I have your

     10During this same conversation, HUNG also explained why he
liked shooting in Lodi, California, “because you have a
relatively long and flat range to shoot. You can really
practice your distance shots.”


                                     21
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 23 of 46 Page ID #:76




pistols and ammo with me” and that he would “leave it here in

your closet.”      HUNG also asked if his “big suitcases with the

glocks” were “in Lodi.”         HUNG added that if F         had “the

Ruger” with him, which is a type of firearm, to “bring that with

you.    For protection.”    F          responded that he would “leave

your glocks in Lodi if that is what you want,” which further

confirms that F            was in Lodi, California, at the time he

informed HUNG he would be leaving “pistols and ammo” in HUNG’s

closet.

        42.   I believe that HUNG was located in the San Marino,

California, area, within the Central District of California, at

the time HUNG inquired about the status of his “pistols” on

January 3, 2018, based on the following:

              a.   Text messages between HUNG and others indicate

that he planned to go to Oregon for Christmas in 2017.          In one

text message to his brother, HUNG indicated that he would be

flying out of Los Angeles International Airport on “Saturday”

and returning to Los Angeles on “Friday,” which would have been
December 23 to December 29, 2017.

              b.   Wells Fargo purchase records show that HUNG made

purchases in Pasadena, Alhambra, and Monterey Park, California,

starting on December 30, 2017, and continuing through January

2018.

        43.   Throughout 2019 and 2020, HUNG texted with his

associates about his ownership of a Glock 26 and the fact that

he kept it at the SAN MARINO RESIDENCE.         In October 2019, for

example, HUNG sent G              a text stating, “I have a Glock 19,


                                      22
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 24 of 46 Page ID #:77




19x and E       [S   ] has 43 . . . I also have a 26.”        Based on

my training and experience and knowledge of this investigation,

I believe HUNG is referencing his ownership of the Glock 26 and

the fact that his wife, S       , has the Glock 43.

     44.    In February 2020, G           texted HUNG that “Lodi is

the official bug out spot if stuff goes down,” and HUNG

responded that “I’m sure your pops has all the firepower needed,

but just in case you know the spare block 26 is at the nest.”

Based on context and subsequent messages, I believe that “block

26” is likely a typo and is a reference to the Glock 26.

G          replied that the “nest is much closer than Glendora.”

Law enforcement checks and open source research confirm that

G          lives in the Pasadena area near the SAN MARINO

RESIDENCE, which would be closer to his home than the town of

Glendora, California. Based on my knowledge of the investigation

and subsequent text messages described below, I therefore

believe that the “nest” is a reference to the SAN MARINO

RESIDENCE. 11
     45.    In that same text thread from February 10, 2020,

G          asked HUNG to identify the location of the Glock 26 in

the “nest,” and HUNG replied that it was located in the “[t]op

drawer big wooden dresser next to bed I sleep in” with “extra

mags and ammo and holster.”       HUNG added, “I think there’s a box

full of ammo in my room maybe 1000+ rounds.”

     11I have also reviewed text messages from HUNG inviting
associates who live in the San Marino area to come over to the
“nest house,” which furthers my belief that the “nest” is a
reference to the SAN MARINO RESIDENCE.


                                    23
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 25 of 46 Page ID #:78




     46.   On March 12, 2020, G            wrote to HUNG and others

that his plan in the event of a military operation would be to

“[g]rab glock 26 from Nest house or get my own ASAP.”          Later

that week, as described more below, G               asked HUNG if he

could “borrow g26” if “things get worse,” and HUNG replied that

he was in Oregon, but that G             could “get the Glock without

anyone knowing.    It’s in the drawer next to the bed.”

     47.   An undated photograph from HUNG’s iCloud account,

described further below, shows a table covered in firearms,

ammunition and equipment.      One of the firearms depicted appears

to be a Glock 43.    For the reasons discussed below, I believe

that this photograph was likely taken in Lodi, California,

sometime between March and May 2020.       The absence of the Glock

26 in the photograph is consistent with text messages, described

above, indicating that HUNG kept the Glock 26 at the SAN MARINO

RESIDENCE.

           2.     HUNG Drove to Oregon in March 2020 to Acquire
                  Three Additional Firearms, Which He Then Brought
                  Back to California

     48.   HUNG and S      have no firearms registered to

themselves in the state of California.        Apple records for HUNG’s

iCloud account, however, contain numerous undated photographs of

firearms and firearm accessories, including the following

photograph that I believe was taken in California for the

reasons set forth below:




                                    24
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 26 of 46 Page ID #:79




     49.   Based on my knowledge of firearms, I have identified

six firearms displayed on a table that appears to be indoors:

(1) two assault rifles; (2) three semi-automatic pistols,

including one resembling a Glock 43; and (3) one long-range

rifle.   Additionally, the table contains (4) four assault rifle

barrels; (5) at least fifteen assault rifle magazines; (6) 11

standard pistol magazines; (7) at least 15 extended pistol

magazines; (8) numerous boxes of ammunition of various calibers;

(9) a tactical vest equipped with assault rifle magazines and a

tourniquet; (10) a green tactical belt holding five assault

rifle magazines and two pistol magazines; and (11) miscellaneous




                                    25
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 27 of 46 Page ID #:80




firearm accessories such as a tan pistol holster, camouflage eye

protection, rifle scope, binoculars, and assorted gun parts.

     50.   Although the photo is undated, I believe it was taken

somewhere in California and reflects firearms that HUNG

purchased in Oregon in March 2020 and brought back to California

for the following reasons:

           a.    According to records from Tillamook Sporting

Goods in Oregon, in March 2020, HUNG purchased three firearms: 12
(1) on March 18, 2020, a Mossberg 464 lever action rifle with

serial number LA068565; (2) on March 22, 2020, a Winchester XPR

bolt action rifle with serial number 357ZR05273; and (3) on

March 22, 2020, a Bergara Hunter bolt action rifle with serial

number 61-06-214565-18.

           b.    The long-range rifle on the table appears to be

the same make and model of the Bergara Hunter bolt action rifle

HUNG bought in Oregon; therefore, the picture would have been

taken after March 22, 2020.

           c.    Pictured next to the rifle is a Vortex Optics

Crossfire II Adjustable scope, which was not purchased until

March 31, 2020, after T-Mobile cell-site records show HUNG’s

cell phone arriving in Lodi, California; 13


     12The records from Tillamook identify HUNG’s address as the
same one listed on his Washington driver’s license.
     13According to Apple records, HUNG took a screenshot of an
Amazon Prime purchase for the same make and model of scope,
which stated that the item was last purchased on March 31, 2020,
for $299. HUNG’s Wells Fargo debit card history shows a
purchase from Amazon for $323.67 on March 31, 2020, which
appears to be the $299 scope plus applicable tax.



                                    26
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 28 of 46 Page ID #:81




           d.    Pictured next to the Vortex scope is a Talley

banded scope mount that was also purchased on March 31, 2020,

with a notation to “Deliver to E          – Lodi 95242.” 14
     51.   Because HUNG and S       do not have any firearms

registered to them in California, I believe that the other

firearms pictured likely also came from out of state. 15

Additionally, because the Winchester and Mossberg rifles do not

appear in this photograph, I believe they are likely being kept

at a separate location, to include the SAN MARINO RESIDENCE.

     52.   I believe that HUNG drove to Oregon to acquire the

three firearms purchased at the end of March for the following

reasons:




     14According to Apple records, HUNG took a screenshot of a
Talley 700-721-722-725-40X Scope Mount from Amazon that stated
it was lasted purchased on March 31, 2020, and the option to
for originally $48.95, but at the time of the screen shot, only
cost $35.47. HUNG’s Wells Fargo debit card history shows a
purchase from Amazon for $59.05 on March 31, 2020, which appears
to be the original cost at $48.95, plus shipping and tax since
the item is not an Amazon Prime eligible purchase to receive
free shipping.
     15In addition to firearms, HUNG also sought to circumvent
California’s restrictions on acquiring automobile parts. For
example, on January 8, 2020, HUNG exchanged messages with an
associate about sending automobile parts that were illegal in
California to Oregon, and having the associate then ship the
items to HUNG in California to the Lodi Residence. HUNG wrote
“Gratze mi Lorde!! Must be Intake piping, can’t be shipped to
Cali for stupid emissions control so redirected to the land of
the free lol its metal tube that’s illegal…California. If
possible when you have a chance just put it into the garden
house or something please and thank you. Unless it’s possible
to ship it to Lodi from front office?” The associate responded,
“Are you serious??? You can’t ship that down there? What a
shame. I can send it to you in Lodi.”



                                    27
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 29 of 46 Page ID #:82




              a.   According to T-Mobile cell-site records, seized

pursuant to the federal warrant number in Case No. 2:20-MJ-3043

described above, HUNG’s cell phone was located in California

from early January 2020 to approximately March 16, 2020.           During

the first half of the year, his phone was located predominantly

in the Lodi, California, area, in the vicinity of both the Lodi

Vineyard and the Lodi Residence.         During the last two weeks of

March 2020, however, HUNG’s cell phone pinged at multiple

locations in Oregon.     After March 30, 2020, HUNG’s cell phone

was again located in California and did not return to Oregon

through June 30, 2020, the last date of available cell-site

records. 16
              b.   Wells Fargo records confirm that HUNG travelled

from California to Oregon in March 2020 and that HUNG stated in

Oregon for approximately two weeks.         At the end of March 2020,

HUNG made several purchases from establishments located in

Oregon.    Prior purchases and subsequent purchases were at

establishments located in California.

     53.      Prior to his trip to Oregon, HUNG and his associates

communicated regularly about his plans to stockpile firearms to

prepare for civil disorders.      These communications appeared to

escalate in early March 2020 before HUNG’s trip to Oregon at the

onset of the COVID-19 pandemic and increased conspiracy theories

     16On September 14, 2020, the Honorable Michael R. Wilner,
United States Magistrate Judge, issued a search warrant for
HUNG’s additional historical cell-site records from June 30,
2020, to September 11, 2020, and prospective data, in case
number 2:20-MJ-3044, but T-Mobile has not yet provided the
updated historical cell-site records.


                                    28
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 30 of 46 Page ID #:83




propagated by the far-right movement known as “QAnon,” described

more below, that the virus was a hoax.

     54.    On March 12, 2020, for example, G              wrote to HUNG

and others:

     Just so everyone is clear if shit really does go down
     next steps are immediately. 1. if at work go home or
     rendezvous with parents which ever is most effective
     2. If at home grab parents, bring weapons/food Grab
     glock 26 from Nest house or get my own ASAP. Hit gas
     station possibly full tank of coast clear Haul ass
     straight to Lodi We make bunker We never surrender ??

As discussed above, I believe that the reference to a “glock 26”

at the “nest house” is a reference to the Glock 26 that HUNG

kept at the SAN MARINO RESIDENCE.        I further believe that “Lodi”

is a reference to the Lodi Residence and/or the Lodi Vineyard

and that the proposal to bring “weapons” to “make bunker” and

“never surrender” is a reference to the potential need to use

violence against any intruders once in Lodi, California.

     55.    The next day, on March 13, 2020, G              wrote to

HUNG, S     , and others, “#QANON storm is upon us.        Deep state is

in panic.   This may be the greatest military operation ever I’m
starting to believe it now.      Going to be fucking bad bro.

Better be ready.”    Based on my training and experience, I know

that “QANON” is a reference to a movement of individuals that

follow an anonymous internet poster known as “Q” who advocates

numerous conspiracy theories, including that government

officials who are part of the “deep state” are engaged in a

variety of criminal enterprises including sex trafficking of

minors.    Based on my training and experience and facts developed



                                    29
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 31 of 46 Page ID #:84




in this investigation, I believe the references in the above

message to the “storm” and the “greatest military operation

ever” are references to the individual’s belief, which is

commonly espoused by QANON supporters, that government responses

to the COVID-19 pandemic were in fact a cover for a military

operation related to a purported “deep state” criminal

enterprises.

     56.    In response to G          ’s message to be ready for the

“greatest military operation ever,” S          replied to the same

thread including HUNG, “about damn time.”        Another associate

replied, “On stand by.”     S     replied, “The sheep have no idea

what’s coming.”

     57.    A few days later, on March 16, 2020, G              asked

HUNG whether he could “borrow g26” if “things get worse,” or

whether that would be “super illegal.”        HUNG replied the next

day that he was in Bend, Oregon, 17 but that G              could “get

the Glock without anyone knowing.        It’s in the drawer next to

the bed.”
            3.    HUNG Converted the Lodi Vineyard into a Tactical
                  Training Ground Using Weapons and Ammunition
                  Acquired from Out of State to Prepare for Civil
                  Disorders

     58.    Throughout 2020, in advance of the protests that arose

in response of the death of George Floyd, HUNG and his

associates regularly discussed their plans for responding to

civil unrest and a perceived conspiracy by government officials

     17This is consistent with cell-site information placing
HUNG’s phone in multiple places in Oregon, between March 16 and
March 29, 2020.


                                    30
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 32 of 46 Page ID #:85




to suppress individual rights.      Part of these plans appeared to

include converting part of the Lodi Vineyard into a shooting

range and tactical training grounds.

     59.   HUNG communicated with several associates about

acquiring ammunition and firearms accessories outside of

California and then having them transported into California.

For example, on April 22, 2020, G              asked HUNG if he would

be in Oregon anytime soon because G              need to “send some

ammo somewhere.”    HUNG replied, “Gonna be heading up there

sometime in the next few weeks” but that if G                was going

to Vegas he could ask a friend to have the ammunition shipped

there instead.    HUNG added that he was “going to ship some mags

and ammo as well to Oregon” or to another associate that, based

on his name, I believe is located in either Colorado or Wyoming.

     60.   A week later HUNG wrote another associate to encourage

him to “buy ammo ASAP” because “the delivery ban got lifted.”

The associated replied, “Mi lorde 300+ rounds shipped out this

morning for Jogee apartment.      Yup got like 200+ rounds of 115
grain for like under 100 bucks.       We aren’t messing around.”

HUNG replied, “Yes I want to pick up another 2000.          Rounds.”

     61.   During the same exchange, the associate referenced the

existence of “training facility” in Lodi.        The associate wrote,

“once my m&p shield comes I needa come up to the Hunt Lodi

Training Facility.”     HUNG replied, “Hell yee baby!!       Come run

the course my lorde!”     Based on my training and experience and

facts developed in this investigation, I believe the “Hunt Lodi

Training Facility” refers to the Lodi Vineyard.


                                    31
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 33 of 46 Page ID #:86




       62.    On April 30, 2020, HUNG and G           exchanged several

messages about buying gun parts and assembling homemade assault

rifles that are not compliant with California gun laws.            HUNG

then described the gun parts and barrel lengths he owned, and

G            replied, referencing the inability to purchase

California-compliant AR-style, “Well yeah I would do the

complete lower but they don’t have any California ones right

now.    So should I just build then?      But than I have nothing

registered?”      HUNG replied, “Yeah exactly.    Ghost guns. 18    Things

that don’t exist lol.”

       63.    That same day, on April 30, 2020, HUNG and a different

associate discussed shooting drills and the ability to practice

those skills at the Lodi Vineyard.        HUNG described telling his

dad “how legit it is for us to have our own area to shoot guns”

and that people all over the world “would kill to shoot in their

backyard.”

       64.    On May 20, 2020, HUNG sent a link to an associate for

a shoot house. 19    HUNG then wrote, “I wonder what these cost to

build.      Our very own Shoot House!!!    The only way to practice



     18 Based on my training and experience, I know that “Ghost
guns” is a term used to describe privately made firearms that
lack commercial serial numbers or other identifying marks.
Individuals who make “ghost guns” typically do so to evade state
or federal firearms regulations.
       19
       Based on my training and experience, I know that a “shoot
house” is a structure specifically designed for shooters to
enter and conduct live fire, firearms training in confined
spaces in order to simulate urban combat and clearing buildings
and rooms. Generally, the rooms inside a shoot house can be
changed and/or rearranged in order to have different
configurations to train on.


                                    32
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 34 of 46 Page ID #:87




clearing buildings/rooms/staircases!!        Would love to build on

the vineyard.”    I believe this is another reference by HUNG to

developing a larger capacity to conduct firearms related

training at the Lodi Vineyard.

     65.   T-Mobile cell-site records indicate that after

returning from Oregon at the end of March 2020, HUNG’s cell

phone was located in Lodi, California for most of April, split

between the Lodi Vineyard and the Lodi Residence before

returning to the SAN MARINO RESIDENCE in early May 2020.           This

is consistent with HUNG’s financial records, which show that

HUNG purchased items from establishments located in Lodi,

California, between April 2, 2020, and May 8, 2020.          Beginning

on May 9, 2020, HUNG purchased items from locations in Southern

California, including a purchase at a smoke shop in Pasadena on

May 27, 2020, the weekend of the protests.

     66.   In addition to communications with his associates

about his efforts to create a tactical training facility at the

Lodi Vineyard, HUNG’s iCloud records and purchase histories
confirm that he was amassing an arsenal of weapons, ammunition,

and tactical equipment at the Lodi Vineyard.

     67.   Apple records for HUNG’s iCloud account also included

numerous additional photographs of firearms and firearm

accessories, including the following in addition to the one

described above:

           a.    A photograph of two additional assault rifles on

a chair on what appears to be the back porch of an unknown

residence with straight rows of unidentified agricultural crops


                                    33
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 35 of 46 Page ID #:88




in the background, which would be consistent with the topography

of the Lodi Vineyard.

           b.    A photograph of two assault rifles in what

appears to be a bedroom.

           c.    Multiple photographs of a black assault rifle on

what appears to be a mattress.

           d.    Multiple photographs of HUNG wearing a green

tactical vest and holding an additional black assault rifle

inside a residence.

     68.   According to PayPal records, 20 HUNG bought various
firearms-related items from online vendors in various states

throughout 2020, which he had shipped to the Lodi Residence.

These shipments included a holster for a Glock 19 handgun on

April 30, 2020, a large but undescribed purchase from a tactical

equipment company on April 27, 2020, a shooting target on April

30, 2020, and a “rubber dummy” shooting target designed to

resemble the torso of an adult male on May 16, 2020.

     69.   HUNG continued to ship firearms components to the Lodi

Residence after the May 31, 2020 incident.        For example,

according to PayPal records, HUNG purchased another shooting

target in the shape of a male torso on August 3, 2020, a

component part for building a Glock 19 handgun on August 26,


     20Paypal has identified approximately 23 accounts
associated with HUNG through either the email address
                     (20 accounts) or
                               (3 accounts). All 23 are
registered in the name of “Benjamin Hung” except for one, which
is in the name of “E     S   ” but still linked to



                                    34
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 36 of 46 Page ID #:89




2020, and another shooting target in the shape of a male torso

on August 22, 2020.

     70.   During this same time period, between May 8, 2020, and

May 16, 2020, PayPal records show that HUNG was also shipping

firearms-related components to his parents’ residence in

                                                                (the

“Old Mill Residence”), which is less than three miles away from

the SAN MARINO RESIDENCE, including, for example, several base

pads 21 for different types of Glock handguns and another “rubber
dummy” shooting target.

     71.   Neighbors of the Lodi Vineyard have confirmed the

presence of firearms activity as recently as September 9, 2020.

On September 10, 2020, a neighbor to the Lodi Vineyard was

interviewed by a Task Force Officer with the FBI. 22        S/he stated

that s/he hears gunfire, often.       S/he pointed west to the

property across the river and stated the shots originated from

that direction, which was in the direction of the Lodi Vineyard.

When asked if the gunfire came from “the vineyard,” the neighbor

said yes, affirmatively.     The neighbor advised that the gunfire

sounded like target practice and that their domestic partner,

who is familiar with firearms, positively identified the sound

as gun shots.    The neighbor further advised that they hear the



     21 A base pad is a firearm part that can be used to extend
the magazine of a firearm beyond the manufacturer’s capacity.
     22 Local law enforcement had previously received an
anonymous complaint about gunfire in the area, and the Task
Force Officer used this complaint as the basis for interviewing
the neighbor.


                                    35
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 37 of 46 Page ID #:90




gunfire approximately twice a month, and that sometimes it would

last for approximately two hours.        When the neighbor was asked

when was the last time they had heard gun shots, s/he stated

September 9, 2020, the day before the interview.         S/he advised

that it lasted about a half hour and that it was loud enough to

scare their dogs.

     72.    Aerial surveillance of the Lodi Vineyard from

September 2020 depicts what appears to be a shooting range with

targets and in a forested area set back from the main house.

          HUNG Resides at the SAN MARINO RESIDENCE, the Lodi
          Residence, and the Lodi Vineyard
     73.    As explained above, HUNG appears to spend his time in

both San Marino, California, at the SAN MARINO RESIDENCE, and

Lodi, California, at the Lodi Residence and the Lodi Vineyard.

     74.    According to video recordings from HUNG’s arrest on

May 31, 2020, S      told PPD officers during routine questioning

that they lived together at the SAN MARINO RESIDENCE.

Similarly, HUNG told PPD officers that he was from San Marino

but that he also lived in Oregon and spent time in Washington

because the company he works for operates in all three states. 23

     75.    The FBI interviewed a neighbor, who lives next door to

the SAN MARINO RESIDENCE, who recognized a photograph of S

and identified S      by name, describing S         as the daughter of

his/her neighbor.    S/he also recognized a photograph of HUNG as

the boyfriend of S       who began showing up at the SAN MARINO


     23HUNG’s driver’s license is a Washington State driver’s
license and lists an address in Seattle, Washington.


                                    36
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 38 of 46 Page ID #:91




RESIDENCE approximately six months before.        S/he was shown a

photograph of HUNG’s truck, which s/he recognized as belonging

to HUNG because s/he had seen HUNG drive the truck to the SAN

MARINO RESIDENCE.     S/he recalled seeing the truck displaying

various flags, including a “don’t tread on me,” flag, and a

Confederate flag attached to the back.        The neighbor mostly

observed S      and HUNG at the SAN MARINO RESIDENCE on weekends

and recalled seeing HUNG drive the truck to and from SAN MARINO

RESIDENCE on the weekend of the incident.        The neighbor also

described seeing HUNG on multiple occasions at the SAN MARINO

RESIDENCE wearing military-like camouflage, military fatigues,

and carrying a gray tactical vest.

     76.     The San Marino neighbor also saw HUNG at the SAN

MARINO RESIDENCE as recently as July 8, 2020, with an unfamiliar

RV parked out front that bore an out-of-state license plate.

S/he observed HUNG and S        loading the RV with what appeared to

be lawn chairs and coolers.      S/he remembered seeing the RV

depart around 11:00 p.m. on July 8, 2020.
     77.     On July 11, 2020, FBI personnel saw a white Sunseeker

RV with an Oregon license plate parked in front of the SAN

MARINO RESIDENCE around 8:27 p.m.        Agents also saw lights on in

the house.    According to the Oregon Department of Motor

Vehicles, the Sunseeker RV is registered to C            H    , HUNG’s

mother, at the same Four Seasons Garden RV Resort in Bend,

Oregon, owned and operated by HUNG’s parents.

     78.     When in Lodi, California, S       and HUNG reside at the

Lodi Residence and also spend time at the Lodi Vineyard.


                                    37
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 39 of 46 Page ID #:92




According to Wells Fargo records, HUNG maintains two bank

accounts that list the Lodi Residence as his mailing address and

S    maintains two bank accounts: one that lists the SAN MARINO

RESIDENCE as her residence and a second that lists the Lodi

Residence as her residence.      According to Venmo records, S

also listed the Lodi Residence as her residence.          According to

PayPal transaction records, further detailed below, on multiple

occasions in 2019 and 2020, HUNG purchased items from different

online vendors and listed the Lodi Residence as his shipping

address.   According to public databases, the Lodi Residence is

owned by HUNG’s father, I         H        , and utility services are

registered in S     ’s name.

     79.   According to the California Secretary of State

records, HUNG’s father owns “157 California Reserve Inc.,” the

entity that owns the Lodi Vineyard. 24         The Lodi Vineyard is

located approximately 4.5 miles north of the Lodi Residence.

     80.   As detailed above, HUNG exchanged numerous text

messages with associates throughout 2020 describing his presence

at the Lodi Residence, the Lodi Vineyard, and the SAN MARINO

RESIDENCE, as well as his travel between those locations and

Oregon.



     24According to the San Joaquin County Sheriff’s Office
parcel viewer, the Lodi Vineyard is owned by 157 California
Reserve Inc., with a mailing address of
              the same address associated with ICM Resources
Inc. in Oregon. 157 California Reserve Inc. was incorporated at
the same address for ICM Resources Inc. in San Marino,
California.



                                      38
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 40 of 46 Page ID #:93




     81.    On August 25, 2020, FBI personnel saw a white and gray

Dodge pick-up truck with the Oregon license plate “                ” 25
parked in the driveway of the Lodi Residence that appears to be

the same truck HUNG drove through the crowd on May 31, 2020.

Instead of the “WAR R1G” license plate, the license plate seen

on August 25, 2020 reads “            .”   Several pictures saved to

HUNG’s Apple iCloud account, seized pursuant to a federal search

warrant, show a similar truck with the same custom

configurations and Oregon license plate “              .”   I believe

that this is likely the same truck, but that HUNG replaced the

license plate to conceal the truck after receiving significant

attention for the license plate “WAR R1G” on social media and in

local news following his arrest in Pasadena.

     82.    For the reasons set forth above, including HUNG’s

purchase of firearms from Oregon, his transport of those

firearms to his multiple residences in California, his apparent

intent to transport the firearms for use in connection with

civil disorders, and his purchase history of firearms and

firearm-related items, there is probable cause to believe that

evidence of the Subject Offenses will be found at the SAN MARINO

RESIDENCE.

           VII. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
     83.    From my training, personal experience, and the

collective experiences related to me by other law enforcement


     25The Oregon Department of Motor Vehicles was unable to
provide registration information for this license plate because
of an “unable to locate” error message.


                                    39
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 41 of 46 Page ID #:94




officers who conduct firearms investigations, I am aware of the

following:

             a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that individuals who own, deal, or transport firearms

illegally will keep the contact information of the individual

who is supplying firearms or other individuals involved in

criminal activities for future purchases or referrals.          Such

information is also kept on digital devices.

             b.   Many people keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices, or of

firearms that they wish to sell to others.        These photographs

and recordings are often shared via social media, text messages,

and over text messaging applications.
             c.   Correspondence between persons buying and selling

firearms, or transporting firearms, including correspondence

between co-conspirators in the dealing of firearms without a

license or illegally transporting them across state lines, often

occurs over phone calls, e-mail, text message, and social media

message to and from smartphones, laptops, or other digital

devices.   This includes sending photos of the firearm between

the seller and the buyer, as well as negotiation of price.           In

my experience, individuals who engage in street sales of


                                    40
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 42 of 46 Page ID #:95




firearms frequently use phone calls, e-mail, and text messages

to communicate with each other regarding firearms that they sell

or offer for sale.     In addition, it is common for individuals

engaging in the unlawful sale of firearms to have photographs of

firearms they or other individuals working with them possess on

their cellular phones and other digital devices as they

frequently send these photos to each other to boast of their

firearms possession and/or to facilitate sales or transfers of

firearms.    Individuals engaged in the illegal purchase or sale

of firearms often use multiple digital devices.

           VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES 26
     84.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

     26As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                    41
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 43 of 46 Page ID #:96




after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain


                                    42
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 44 of 46 Page ID #:97




“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     85.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

     86.    Digital devices capable of storing multiple gigabytes

are now commonplace.     As an example of the amount of data this

equates to, one gigabyte can store close to 19,000 average file

size (300kb) Word documents, or 614 photos with an average size

of 1.5MB.

     87.    The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,




                                    43
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 45 of 46 Page ID #:98




which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the
opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress HUNG’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of HUNG’s face




                                    44
Case 2:20-cr-00452-SVW Document 4 Filed 09/23/20 Page 46 of 46 Page ID #:99




with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

     88.     Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                            VII. CONCLUSION
     89.     For all of the reasons described above, there is

probable cause to believe that that HUNG has committed a

violation of 18 U.S.C. § 371 (Conspiracy to Transport Firearms

Interstate and Make a False Statement in Acquisition of

Firearms).    There is also probable cause to believe that the

items to be seized described in Attachment B will be found in a

search of the SAN MARINO RESIDENCE as described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 21st
                  ____ day of
September
_________, 2020.



THE HONORABLE PAUL L. ABRAMS
UNITED STATES MAGISTRATE JUDGE




                                    45
